Exhibit 10.1


Execution Version



 
Deutsche Bank [nrf8kdblogo.jpg]
 
Deutsche Bank AG, London Branch
 
Winchester house
 
1 Great Winchester St,
 
London EC2N 2DB
 
Telephone: 44 20 7545 8000
 
 
 
c/o Deutsche Bank Securities Inc.
 
60 Wall Street
 
New York, NY 10005
 
(212) 250-2500





DATE:
August 31, 2015



TO:
NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor
New York, NY 10022
ATTENTION:
Jonathan Langer, CEO and President

TELEPHONE:
01 212 547 2600

FACSIMILE:
01 212 547 2700



FROM:
Deutsche Bank AG, London Branch

TELEPHONE:
44 20 7545 0556

FACSIMILE:
44 11 3336 2009



SUBJECT:
Second Amendment to Registered Forward Transaction



REFERENCE NUMBER:
623305



The purpose of this letter agreement is to amend certain terms and conditions of
the letter agreement between Deutsche Bank AG, London Branch (“Deutsche”) and
NorthStar Realty Finance Corp. (“Counterparty”), dated as of March 2, 2015, as
amended by the First Amendment to Registered Forward Transaction dated as of
March 3, 2015 (the “Confirmation”), as provided below. Capitalized terms used
but not otherwise defined herein shall have the meanings given to such terms in
the Confirmation.
DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER OR DEALER UNDER
THE U.S. SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES
INC. (“DBSI”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND
HAS NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND
COUNTERPARTY SHALL BE TRANSMITTED

Chairman of the Supervisory Board: Dr. Paul Achleitner.
Management Board: John Cryan (Co-Chairman), Jürgen Fitschen (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Henry Ritchotte, Marcus Schenck,
Christian Sewing.


Deutsche Bank AG is authorised under German Banking Law (competent authority:
European Central Bank and the BaFin, Germany’s Federal Financial Supervisory
Authority) and, in the United Kingdom, by the Prudential Regulation Authority.
It is subject to supervision by the European Central Bank and by BaFin, and is
subject to limited regulation in the United Kingdom by the Financial Conduct
Authority and the Prudential Regulation Authority.
Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany, Local Court of Frankfurt am
Main, HRB No. 30 000; Branch Registration in England and Wales BR000005 and
Registered Address: Winchester House, 1 Great Winchester Street, London EC2N
2DB. Deutsche Bank AG, London Branch is a member of the London Stock Exchange.
(Details about the extent of our authorisation and regulation by the Prudential
Regulation Authority, and regulation by the Financial Conduct Authority, are
available on request or from www.db.com/en/content/eu_disclosures.htm)



--------------------------------------------------------------------------------



EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK AG, LONDON
BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).
1.
The definition of “Final Date” in the “General Terms” section of the
Confirmation is hereby amended by replacing the date “September 2, 2015” with
the date “November 30, 2015.”

2.
The definition of “Physical Settlement Amount” in the “General Terms” section of
the Confirmation is hereby amended by replacing the number “0.995” with the
number “0.994125.”

3.
The definition of “Cash Settlement Amount” in the “General Terms” section of the
Confirmation is hereby amended by (i) replacing the number “0.995” with the
number “0.994125” and (ii) replacing the phrase “during such Unwind Period” (in
both places where it appears) with the phrase “during the period from and
including the first Exchange Business Day of such Unwind Period to and including
the related Settlement Date.”

4.
Each party hereby reaffirms on the date hereof the representations contained or
incorporated by reference in the Confirmation (with any references therein to
the “Trade Date” deemed references to the date of this letter agreement).

5.
The Confirmation and this letter agreement constitute the entire agreement and
understanding of the parties with respect to their subject matter and terms of
the Transaction and supersede all prior or contemporaneous written and oral
communication with respect thereto. No amendment, modification or waiver in
respect of this letter agreement will be effective unless in writing (including
a writing evidenced by a facsimile transmission) and executed by each of the
parties. This letter agreement may be executed in counterparts (including by
facsimile transmission), each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.

6.
The Confirmation, as modified herein, shall continue in full force and effect.
All references to the Confirmation in the Confirmation or any document related
thereto shall for all purposes constitute references to the Confirmation as
amended hereby.

7.
This letter agreement shall be governed by the laws of the State of New York
without reference to the conflict of laws provisions thereof. The parties hereto
irrevocably submit to the exclusive jurisdiction of the courts of the State of
New York and the United States Court for the Southern District of New York in
connection with all matters relating hereto and waive any objection to the
laying of venue in, and any claim of inconvenient forum with respect to, these
courts.



[Signature Pages Follow]





2

--------------------------------------------------------------------------------




Counterparty hereby confirms that the foregoing (in the exact form provided by
Deutsche) correctly sets forth the amendment to the terms of the agreement
between Deutsche and Counterparty with respect to the Transaction, by manually
signing this letter agreement or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Deutsche.
 
 
 
 
DEUTSCHE BANK AG, LONDON BRANCH
 
 
 
 
 
 
 
By:
/s/ Michael Sanderson
 
 
Name: Michael Sanderson
 
 
Title: Attorney in Fact
 
 
 
 
By:
/s/ Zahid Bivji
 
 
Name: Zahid Bivji
 
 
Title: Attorney in Fact
 
 
 
 
 
 
DEUTSCHE BANK SECURITIES INC.,
 
acting solely as agent in connection with the Transaction
 
 
 
 
 
 
 
By:
/s/ Michael Sanderson
 
 
Name: Michael Sanderson
 
 
Title: Managing Director
 
 
 
 
By:
/s/ Zahid Bivji
 
 
Name: Zahid Bivji
 
 
Title: Attorney in Fact
 
 
 

Agreed and Accepted By:
NORTHSTAR REALTY FINANCE CORP.
 
 
 
 
 
 
 
By:
/s/ Jenny B. Neslin
 
 
Name: Jenny B. Neslin
 
 
Title: Associate General Counsel and Assistant Secretary
 
 
 
 








[Signature Page to Second Amendment to March 2015
Registered Forward Transaction Confirmation]

